 



EXHIBIT 10.2
LIMITED WAIVER WITH RESPECT TO CREDIT AGREEMENT
     This LIMITED WAIVER WITH RESPECT TO CREDIT AGREEMENT (this “Waiver”) is
entered into as of this 30th day of May 2007, by NAVARRE CORPORATION, a
Minnesota corporation (“Borrower”), the Credit Parties signatory hereto, MONROE
CAPITAL ADVISORS, LLC, a Delaware limited liability company, as agent (the
“Agent”) for itself and the Lenders under and as defined in the Credit Agreement
(as hereinafter defined), and the Lenders. Unless otherwise specified herein,
capitalized terms used in this Waiver shall have the meanings ascribed to them
by the Credit Agreement.
RECITALS
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
entered into the Credit Agreement dated as of March 22, 2007 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”); and
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
agreed to waive certain provisions of the Credit Agreement as herein set forth.
     NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Credit Parties,
the Agent, and the Lenders hereby agree as follows:
SECTION 1. Limited Waivers.
     (a) The Agent and the Lenders hereby waive the provisions of Section 6.8 of
the Credit Agreement to the extent, and solely to the extent, necessary to
permit the sale by Borrower of all of the issued and outstanding Stock of
Navarre Entertainment (the “Entertainment Stock”) owned by Borrower to KOCH
Entertainment LP, a Delaware limited partnership (the “Seller”) pursuant to the
Purchase and Sale Agreement dated as of May 11, 2007, by and among Borrower,
Seller and Navarre Entertainment (as amended prior to the date hereof and as in
effect as of the date hereof, the “Purchase Agreement”) for a purchase price
equal to $6,500,000 (the “Purchase Price”) which shall be payable in cash at the
time of the closing thereof (the “Entertainment Stock Sale”). Upon Agent’s
receipt of 100% of the cash proceeds from the Entertainment Stock Sale in an
amount equal to $6,500,000 (the “Entertainment Sale Proceeds”), Agent and
Lenders hereby agree that all security interests held by Agent on the date in
and to the assets of Navarre Entertainment and the Entertainment Stock shall be
deemed released (and Agent hereby agrees to prepare, execute and deliver to
Borrower, at Credit Parties’ expense, an appropriate UCC financing statement
amendment and any other necessary releases as soon thereafter as practicable to
evidence release of Agent’s security interests on such assets). Agent, Lenders
and Credit Parties hereby acknowledge and agree that all Entertainment Sale
Proceeds shall be paid to Agent and applied in accordance with Section 1.3(d) of
the Credit Agreement (except as set forth in clause (b) below).
     (b) The Agent and the Lenders hereby waive the provisions of the last
sentence of Section 1.3(d) of the Credit Agreement to the extent, and solely to
the extent, that such provisions would require that any prepayment required as a
result of the Entertainment Stock

1



--------------------------------------------------------------------------------



 



Sale would require that the Revolving Loan Commitment (as defined in the First
Lien Credit Agreement) be reduced.
SECTION 2. Conditions to Effectiveness. The effectiveness of this Waiver is
subject to the satisfaction of each the following conditions precedent:
     (a) this Waiver shall have been duly executed and delivered by the
Borrower, the Credit Parties, the Agent and each Lender; and
     (b) Agent shall have received a certified copy of each of (i) the fully
executed copy of a Limited Waiver with respect to the First Lien Credit
Agreement and (ii) the Purchase Agreement, each in form and substance
satisfactory to Agent.
SECTION 3. Representations and Warranties. In order to induce the Agent and each
Lender to enter into this Waiver, each Credit Party hereby represents and
warrants to the Agent and each Lender, which representations and warranties
shall survive the execution and delivery of this Waiver, that:
     (a) all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Waiver, except to the extent that any such
representations and warranties expressly relate to an earlier date;
     (b) the execution, delivery and performance by such Credit Party of this
Waiver has been duly authorized by all necessary corporate, limited liability
company or partnership action required on its part and this Waiver, and the
Credit Agreement is the legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;
     (c) neither the execution, delivery and performance of this Waiver by such
Credit Party, the performance by such Credit Party of the Credit Agreement nor
the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Credit
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (ii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Credit Party or any
of its Subsidiaries is a party or by which any Credit Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived herein or by a written waiver
document, a copy of which has been delivered to Agent on or before the date
hereof; and
     (d) no Default or Event of Default has occurred and is continuing.
SECTION 4. Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and

2



--------------------------------------------------------------------------------



 



     (b) The waivers set forth herein are effective solely for the purposes set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Document, (ii) operate as
a waiver or otherwise prejudice any right, power or remedy that the Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document or (iii) constitute an amendment or
waiver of any provision of the Credit Agreement or any Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Waiver, each
reference in the Credit Agreement to “this Agreement”, “herein”, “hereof” and
words of like import and each reference in the Credit Agreement and the Loan
Documents to the Credit Agreement shall mean the Credit Agreement as amended
hereby. This Waiver shall be construed in connection with and as part of the
Credit Agreement.
SECTION 5. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
SECTION 6. Headings. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute part of this Waiver for
any other purposes.
SECTION 7. Counterparts. This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
(signature pages follow)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Waiver as of the date first written above.

            BORROWER:

NAVARRE CORPORATION
      By:           Name:           Title:        

            AGENT:

MONROE CAPITAL ADVISORS, LLC, as Agent
      By:           Name:           Title:        

[Signature Page to Limited Waiver With Respect to Credit Agreement]

S-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Waiver has been duly executed as of the date first
written above by below Persons in their capacity as Credit Parties not as
Borrower.

            ENCORE SOFTWARE, INC., as Credit Party
      By:           Name:           Title:        

            BCI ECLIPSE COMPANY, LLC, as Credit Party
      By:           Name:           Title:        

            FUNIMATION PRODUCTIONS LTD., as Credit Party

By:      Navarre CP, LLC, its General Partner
      By:           Name:           Title:        

            ANIMEONLINE, LTD, as Credit Party

By:      Navarre CS, LLC, its General Partner
      By:           Name:           Title:        

            NAVARRE CP, LLC, as Credit Party
      By:           Name:           Title:        

[Signature Page to Limited Waiver With Respect to Credit Agreement]

S-2



--------------------------------------------------------------------------------



 



            NAVARRE CLP, LLC, as Credit Party
      By:           Name:           Title:        

            NAVARRE CS, LLC, as Credit Party
      By:           Name:           Title:        

            NAVARRE LOGISTICAL SERVICES, INC., as Credit Party
      By:           Name:           Title:        

            NAVARRE DIGITAL SERVICES, INC., as Credit Party
      By:           Name:           Title:        

            NAVARRE ONLINE FULFILLMENT SERVICES, INC., as Credit Party
      By:           Name:           Title:        

            NAVARRE DISTRIBUTION SERVICES, INC., as Credit Party
      By:           Name:           Title:        

[Signature Page to Limited Waiver With Respect to Credit Agreement]

S-3



--------------------------------------------------------------------------------



 



            NAVARRE ENTERTAINMENT MEDIA, INC., as Credit Party
      By:           Name:           Title:        

            FUNIMATION CHANNEL, INC., as Credit Party
      By:           Name:           Title:        

[Signature Page to Limited Waiver With Respect to Credit Agreement]

S-4